Case: 16-12975   Date Filed: 03/29/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12975
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:14-cv-02480-LSC



CHARLES HUNTLEY,

                                                           Plaintiff-Appellant,

                                  versus

SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                            (March 29, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-12975     Date Filed: 03/29/2017    Page: 2 of 6


      Charles Huntley appeals the order affirming the Commissioner’s denial of

his application for disability insurance benefits, 42 U.S.C. § 405(g). Huntley

argues that the administrative law judge gave too little weight to the evaluations of

two examining physicians, gave too much weight to the opinion of a non-

examining physician, and substituted his own opinion for those of the medical

experts. We affirm.

      We review the decision of an administrative law judge as the

Commissioner’s final decision when the administrative law judge denies benefits

and the Appeals Council denies review of that decision. Doughty v. Apfel, 245 F.3d

1274, 1278 (11th Cir. 2001). We review the Commissioner’s legal conclusions de

novo and her decision to deny benefits for substantial evidence. Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005). Substantial evidence is relevant evidence

that a reasonable person would accept as sufficient to support a conclusion.

Winschel v. Comm’r, 631 F.3d 1176, 1178 (11th Cir. 2011). We do not find facts

anew, reweigh the evidence, or substitute our judgment for that of the

Commissioner. Id. We instead defer to the Commissioner’s decision, so long as it

is supported by substantial evidence, even if the evidence may preponderate

against it. Crawford v. Comm’r, 363 F.3d 1155, 1158–59 (11th Cir. 2004).

       Eligibility for disability insurance benefits requires that the applicant be

under a disability. 42 U.S.C. § 423(a)(1)(E). And an applicant is under a disability


                                           2
               Case: 16-12975      Date Filed: 03/29/2017    Page: 3 of 6


if he is unable to engage in substantial gainful activity by reason of a medically

determinable impairment that can be expected to result in death or that has lasted

or can be expected to last for a continuous period of at least 12 months. Id.

§ 423(d)(1)(A). The applicant bears the burden of proving his disability.

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      In determining whether an applicant has proved that he is disabled, the

administrative law judge must complete a five-step sequential evaluation. Jones v.

Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999). The applicant has the burden to prove

(1) that he “has not engaged in substantial gainful activity,” (2) he “has a severe

impairment or combination of impairments,” and (3) his “impairment or

combination of impairments meets or equals a listed impairment” so that he is

entitled to a finding of disability, or if not, (4) that he “is unable to perform her past

relevant work” in the light of his residual functional capacity. Id. “At the fifth step,

the burden shifts to the Commissioner to determine if there is other work available

in significant numbers in the national economy that the claimant can perform.” Id.

      When assessing medical opinions, the administrative law judge must

consider several factors to determine how much weight to give each medical

opinion, including whether the physician has examined the claimant; the length,

nature, and extent of a treating physician’s relationship with the claimant; the

medical evidence and explanation supporting the physician’s opinion; how


                                            3
              Case: 16-12975     Date Filed: 03/29/2017   Page: 4 of 6


consistent the physician’s opinion is with the “record as a whole”; and the

physician’s specialty. 20 C.F.R. §§ 404.1527(c), 416.927(c). These factors apply to

both examining and non-examining physicians. Id. §§ 404.1527(e), 416.927(e).

The administrative law judge must state with particularity the weight given to

different medical opinions and his supporting reasons. Winschel, 631 F.3d at 1179.

The administrative law judge need not defer to the opinion of a physician who

conducted a single examination because that physician is not a treating physician.

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987). The opinion of a

non-examining physician “taken alone” does not constitute substantial evidence to

support an administrative law judge’s decision. Swindle v. Sullivan, 914 F.2d 222,

226 n.3 (11th Cir. 1990). But an administrative law judge can rely on a non-

examining physician’s report in denying benefits where it does not contradict

information in the examining physicians’ reports. See Edward v. Sullivan,

937 F.2d 580, 584–85 (11th Cir. 1991). Although the opinion of an examining

physician is ordinarily entitled to greater weight than that of a non-examining

physician, the administrative law judge is free to reject the opinion of any

physician when the evidence supports a contrary conclusion. Sryock v. Heckler,

764 F.2d 834, 835 (11th Cir. 1985).

      When considering an examining, non-treating medical opinion, “[t]he more

a medical source presents relevant evidence to support an opinion, particularly


                                          4
              Case: 16-12975     Date Filed: 03/29/2017   Page: 5 of 6


medical signs and laboratory findings, the more weight [the administrative law

judge] will give that opinion. The better an explanation a source provides for an

opinion, the more weight [the administrative law judge] will give that opinion.” 20

C.F.R. § 404.1527(c)(3). Moreover, “because nonexamining sources have no

examining or treating relationship with [the applicant], the weight [the

administrative law judge] will give their opinions will depend on the degree to

which they provide supporting explanations for their opinions.” Id. In addition,

“the more consistent an opinion is with the record as a whole, the more weight [the

administrative law judge] will give to that opinion.” Id. § 404.1527(c)(4).

      Substantial evidence supports the weight the administrative law judge gave

to the medical opinions of the examining and non-examining physicians. The

decision to assign little weight to examining physicians’ opinions is supported by

substantial evidence. As one-time examiners, the physicians were not treating

physicians, and the administrative law judge was not required to afford special

deference to their opinions. See McSwain, 814 F.2d at 619. And neither of the

examining physicians provided an explanation in support of their determinations of

Huntley’s limitations. 20 C.F.R. § 404.1527(c)(3). The physicians instead

apparently relied upon Huntley’s subjective complaints. And their opinions about

Huntley’s extreme limitations were not supported by their medical examinations of

him. Sryock, 764 F.2d at 835.


                                          5
              Case: 16-12975    Date Filed: 03/29/2017   Page: 6 of 6


      Substantial evidence also supports the administrative law judge’s decision to

assign more weight to the non-examining physician’s opinion. Although the

opinion of an examining physician is ordinarily entitled to greater weight than the

opinion of a non-examining physician, the administrative law judge was free to

reject the opinions of the examining physicians because they were not supported

by the record. Sryock, 764 F.2d at 835. The non-examining physician also

explained his conclusion about Huntley’s residual functional capacity with specific

reasons, and his opinion was consistent with the treatment records.

      AFFIRMED.




                                         6